McMANUS, Justice. This matter came on for hearing before the court on the report and recommendations of the Disciplinary Board. The Board was represented by William W. Gilbert, Esquire, Chief Disciplinary Counsel, and Respondent appeared pro se. After hearing the arguments of counsel and considering the record in the cause, and being fully advised: The court finds that the Respondent, Jose Cruz Castellano, Jr., was guilty of unprofessional conduct in the making of certain public statements to press and radio outlined in the Findings of Fact of the Hearing Committee that heard this matter as approved by the Disciplinary Board; and concludes that discipline should be imposed as recommended by the Hearing Committee. NOW THEREFORE IT IS ORDERED that the Respondent be, and hereby is, publicly censured in open court for his conduct; that he be, and he hereby is, ordered and required to apologize in writing to First Judicial District Judges Campos, Felter and Donnelly and to Toney Anaya, Attorney General of the State of New Mexico, and file a copy thereof in the records of this cause; and that he be, and hereby is, required promptly to pay to the Clerk of this Court for credit to the Disciplinary Board of the Supreme Court of New Mexico General Fund, the costs of prosecuting these proceedings which are hereby assessed at $763.90.